Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered October 6, 1983, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced amply supported a finding that the defendant did not have to use deadly physical force to avoid an attack by the deceased (see, Penal Law § 35.15; People v Doctor, 98 AD2d 780). Accordingly, the jury’s rejection of the defense of justification should not be disturbed (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932).
We find no merit to the defendant’s remaining contention. Mangano, J. P., Gibbons, Niehoff and Spatt, JJ., concur.